     Case 2:19-cv-08308-GJS Document 20 Filed 11/10/20 Page 1 of 1 Page ID #:667



 1   \
 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA
 9
                               WESTERN DIVISION
10

11
     JULIE PASCALE,                               Case No. 2:19-cv-8308-GJS
12
                       Plaintiff,
13
                                                  ORDER AWARDING EAJA
14               vs.                              ATTORNEY FEES
15
     ANDREW SAUL, COMMISSIONER
16   OF SOCIAL SECURITY
17   ADMINISTRATION,
18                     Defendant.
19
           Based upon the parties’ Stipulation for the Award and Payment of Equal
20
     Access to Justice Act (EAJA) fees, IT IS ORDRED that Plaintiff shall be awarded
21
     attorney fees under the EAJA in the amount of three thousand seven hundred fifty
22
     dollars ($3,750.00), as authorized by 28 U.S.C. Section 2412(d), subject to the
23
     terms of the above-referenced Stipulation.
24

25
     DATED: November 10, 2020
26                                     ________________________________
27                                   GAIL J. STANDISH
                                     UNITED STATES MAGISTRATE JUDGE
28
